Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17, 20-22, 26, 29, 30, 35, and 38 are pending as amended 8/13/19, and subject to the follow restriction and species election requirements.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 29, drawn to a composition of an MLS attached to an RNA guided DNA endonuclease fusion protein, bound to a delivery vehicle.
Group II, claim(s) 9, drawn to a composition of a delivery vehicle and a nucleic acid encoding an MLS attached to an RNA guided DNA endonuclease fusion protein.
Group III, claim(s) 10, drawn to a protein comprising a MLS attached to Cpf1, a Class II CRISPR endonuclease, or a Cas9 variant.
Group IV, claim(s) 11 and 29, drawn to a nucleic acid encoding a protein of Claim 10.
Group V, claim(s) 12-17, 20, 21, and 22, drawn to a nucleic acid comprising a mitochondrial import sequence, and an sgRNA sequence.
Group VI, claim(s) 30, drawn to a method of altering gene expression of a mitochondrial nucleic acid, comprising introducing into an eukaryotic cell, a nucleic acid comprising a mitochondrial import sequence and an sgRNA sequence.
Group VII, claim(s) 35, drawn to a method of treating a mitochondrial disorder in a subject, by administering a nucleic acid comprising a mitochondrial import sequence and an sgRNA sequence, along with (i) a protein comprising an MLS covalently attached to an RNA-guided DNA endonuclease bound to a delivery vehicle, (ii) a protein of an MLS covalently attached to Cpf1, a class II CRISPR endonuclease, or a Cas9 variant, or (iii) a nucleic acid encoding a protein of (ii).
Group VIII, claim(s) 38, drawn to a kit comprising (i) a nucleic acid comprising a mitochondrial import sequence attached to sgRNA sequence, and (ii) an MLS attached to RNA guided DNA endonuclease, or a nucleic acid encoding the same.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant should choose a nanoparticle, lipid particle or viral vector, of Claim 2;
Applicant should choose Cas9, Cpf1 or a class II CRISPR endonuclease of Claim 6;
Applicant should choose a Cpf1, Class II CRISPR endonuclease, or Cas9 variant of Claim 10;
Applicant should choose a loop of Claim 13;
Applicant should choose one of (i)-(iii) of Claim 35, and if (ii) is chosen, one of Cpf1, Class II CRISPR endonuclease, or Cas9 variant.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic to at least one species
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-VII lack unity of invention because even though the inventions of these groups require the technical feature of the protein of MLS-RNA guided DNA endonuclease, and/or mitochondria targeting sequence-sgRNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jo, et al. (2015) “Efficient Mitochondrial Genome Editing by CRISPR/Cas9”, BioMed Research International, (no journal, no volume) Article ID 30716, 10 pages long.  Jo teaches the making of mitoCas9 and removing the NLS to allow sgRNA to reach the mitochondria (e.g., ABSTRACT).  However, the aspect of targeting the sgRNA directly to the mitochondria is not taught.  On the other hand, mitochondrial-localizing sequences were already known for trafficking RNA to the mitochondria.  For example, Wang, et al. (2012) “Correcting human mitochondrial mutations with targeting RNA import”, Proceedings of the National Academy of Science, USA, 109(13): 4840-45, teaches such sequences can so-traffic the RNA to the mitochondria.  Thus, the Practitioner would have found the lack of inventive step.  The Practitioner would have attached the mitochondrial localization sequence to the sgRNA, in order to deliver it to the mitochondria, where it needs to act.  The Practitioner would expect success, as the components are utilized for art-recognized purpose.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633